

116 HR 5419 IH: Gig Is Up Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5419IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Ms. Haaland (for herself, Ms. Jayapal, Ms. Schakowsky, Ms. Lee of California, Ms. Escobar, Mr. Huffman, Ms. Tlaib, Ms. Jackson Lee, Mr. Grijalva, Mr. Nadler, Ms. Norton, Ms. Pressley, Mrs. Watson Coleman, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require payroll tax withholding on independent
			 contractors of certain large businesses.
	
 1.Short titleThis Act may be cited as the Gig Is Up Act. 2.Payroll tax withholding for certain independent contractors (a)In generalSubchapter C of chapter 21 of the Internal Revenue Code of 1986 is amended by redesignating section 3128 as section 3129 and by inserting after section 3127 the following new section:
				
					3128.Treatment of certain large employers
 (a)In generalIn the case of a person who has at least $100,000,000 in gross receipts for a calendar year, and with whom at least 10,000 individuals contract to provide services other than as an employee during the calendar year—
 (1)any remuneration paid by such person to any such individual with respect to such services (and any payment made by such person to any such individual in settlement of a transaction for the provision of such services) shall be treated in the same manner as wages with respect to employment of such individual for purposes of subchapter B and chapter 2, and
 (2)section 3111 shall be applied — (A)by substituting 12.4 percent for 6.2 percent in subsection (a) thereof, and
 (B)by substituting 2.9 percent for 1.45 percent in subsection (b) thereof. (b)Aggregation rulesAll persons treated as a single employer under subsections (a) and (b) of section 52 shall be treated as a single employer for purposes of this section..
 (b)Self-Employment earnings for purposes of social securitySection 211(a) of the Social Security Act (42 U.S.C. 411) is amended by striking and at the end of paragraph (15), by striking the period at the end of paragraph (16) and inserting ; and, and by inserting after paragraph (16) the following new paragraph:  (17)There shall be included amounts treated as wages under section 3128 and an amount equal to 1/2 of the tax imposed under section 3111 pursuant to the substituted rates specified in subparagraphs (A) and (B) of section 3128(a)(2)..
 (c)Clerical amendmentThe table of sections for subchapter C of chapter 21 of such Code is amended by striking the item relating to section 3128 and inserting the following new items:
				
					
						Sec. 3128. Treatment of certain large employers.
						Sec. 3129. Short title..
 (d)Effective dateThe amendment made by this section shall apply to remuneration and other payments made after December 31, 2019.
			